Fourth Court of Appeals
                               San Antonio, Texas
                                    September 2, 2021

                                   No. 04-20-00611-CV

               INTEREST OF L.J.L. AND J.W.L., MINOR CHILDREN,

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-08129
                      Honorable Angelica Jimenez, Judge Presiding


                                     ORDER

    The Unopposed Motion to Exceed Page/Word Limit in Appellee’s brief is hereby
GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court